            Case 1:20-cv-11031-ADB Document 1 Filed 05/29/20 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


HEATHER GAKER, an individual; on behalf
of herself and all others similarly situated,

                Plaintiff,                              CLASS ACTION COMPLAINT
                                                                 --and--
       vs.                                               DEMAND FOR JURY TRIAL

CITIZEN’S DISABILITY, LLC,

                Defendant.



             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, Heather Gaker, on behalf of herself and all others similarly situated, and

demanding a trial by jury, brings this action against Defendant, Citizen’s Disability, LLC, for

violations of the Telephone Consumer Protection Act (TCPA), 47 U.S.C. §227 et seq and the

Telemarketing Sales Rule (“TSR”) 16 C.F.R. § 310.4(b)(1)(iii)(B)..           In support of this

Complaint, Plaintiff avers as follows:

                                   NATURE OF THE CASE

       1.       Plaintiff brings this Action individually and on behalf of all others similarly

situated seeking damages and any other available legal or equitable remedies resulting from the

illegal actions of Defendant, in negligently, knowingly, and/or willfully contacting Plaintiff and

other Class members on their cellular telephone in violation of the Telephone Consumer

Protection Act (TCPA), 47 U.S.C. §227 et seq. and related regulations specifically the National
            Case 1:20-cv-11031-ADB Document 1 Filed 05/29/20 Page 2 of 10




Do-Not-Call provisions.

                                       JURISDICTION AND VENUE

           2.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d)(2)(A),

because this case is a class action where the aggregate claims of all members of the proposed

Class are in the excess of $5,000,000.00, exclusive of interest and costs.

           3.     This Court has personal jurisdiction over Defendant, which regularly conducts

business within the State of Florida, and thus has significant, continuous, and pervasive contacts

with the State.

           4.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1).

                                                       PARTIES

       5.         Plaintiff, Heather Gaker is a citizen and resident of Boynton Beach, Palm Beach

County, Florida.

       6.         Defendant is a corporation with national headquarters located at 1075 Main

Street, 4th floor, Waltham, Massachusetts 02451.

                                 FACTS CONCERNING THE PARTIES

      7.          Plaintiff has a cellular telephone number.

       8.         Plaintiff has only used this phone number as a cellular telephone.

       9.         Defendant repeatedly called Plaintiff on her cellular telephone for solicitation

purposes.

       10.        Plaintiff did not consent to these communications.

       11.        Upon information and belief, Defendant lacks information establishing consent.1


       1
         When asked about prior express consent, Defendant wrote as follows: “perhaps she opted-in from a public internet
       connection, a vehicle internet connection, a Starbucks, a library, a friend's WiFi, another computer or phone, an iPad or
       other tablet, or with a VPN to mask her IP - or maybe even from a prior residence that she owned or continues to own
       in Boynton Beach”.


                                                     Page 2 of 10
             Case 1:20-cv-11031-ADB Document 1 Filed 05/29/20 Page 3 of 10




        12.      Defendant’s calls were not made for “emergency purposes” rather the calls were

made for solicitation purposes.

        13.      Plaintiff has been on the Do Not Call Registry since November 15, 2019.

        14.      When placing these calls to Plaintiff, Defendant used an automatic telephone

dialing system and/or pre-recorded message.

        15.      Plaintiff knew that Defendant’s calls were automated as the calls began with a

noticeable pause and/or delay before a live representative came on the telephone to speak with

Plaintiff.

        16.      Upon the initiation of calls or shortly thereafter, Plaintiff declined the services

that Defendant had been offering and demanded that they stop calling her cellular telephone.

        17.      Once Defendant was informed that its calls were unwanted and that Plaintiff

wanted Defendant to stop placing calls to her cellular telephone, its continued calls could have

served no lawful purpose.

        18.      Despite Plaintiff’s clear demand to refrain from contacting her, Defendant

persisted in calling Plaintiff repeatedly.

        19.      Defendant’s incessant calls were bothersome, disruptive and frustrating for

Plaintiff to endure.

                                     CLASS ALLEGATIONS

        20.      Plaintiff brings this claim on behalf of a class, pursuant to Federal Rules of Civil

Procedure 23(a), (b)(2), b(3).

        21.      This claim is brought on behalf of a Class consisting of all persons in the United

States who received any solicitation/telemarketing telephone calls from Defendant to said




                                             Page 3 of 10
           Case 1:20-cv-11031-ADB Document 1 Filed 05/29/20 Page 4 of 10




person’s cellular telephone made through the use of any automatic telephone dialing system or

an artificial or prerecorded voice and such person had not previously consented to receiving such

calls within the four years prior to the filing of this Complaint and any all persons in the United

States registered on the National Do-Not Call Registry for at least 30 days, who had not granted

Defendant prior express consent nor had a prior established business relationship, who received

more than one call made by or on behalf of Defendant that promoted Defendant’s products or

services, within any twelve-month period, within four years prior to the filing of this Complaint.

        22.     Excluded from the Class are the Defendant, the officers and directors of the

Defendant at all relevant times, members of the Defendant’s immediate families and their legal

representatives, heirs, successors, or assigns, and any entity in which Defendant has or had a

controlling interest.

        23.     Plaintiff reserves the right to amend or modify the Class definition with greater

specificity or further division into subclasses or limitations to particular issues, as discovery and

the orders of this Court warrant.

        24.     The identities of all class members are readily ascertainable from the Defendant’s

records.

        25.     Plaintiff’s claims are typical of the class members, as all are based on the same

facts and legal theories.

        26.     Plaintiff will fairly and adequately protect the interests of the Class defined in this

complaint. The Plaintiff has retained counsel with experience in handling consumer lawsuits,

complex legal issues, and class actions, and neither the Plaintiff nor her attorneys have any

interests which might cause them not to vigorously pursue this action.

        27.     This action has been brought, and may properly be maintained, as a class action




                                            Page 4 of 10
         Case 1:20-cv-11031-ADB Document 1 Filed 05/29/20 Page 5 of 10




pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

           a. Numerosity: Under Rule 23(a)(1), Class Members are so numerous and

               geographically dispersed that their individual joinder of all Class Members is

               impracticable. The total number of members of the proposed Class is greater than

               100 and exceeds the number required for jurisdiction under 28 U.S.C. §

               1332(d)(2) and (d)(5)(B). Class Members may be notified of the pendency of this

               action by recognized, Court-approved notice dissemination methods, which may

               include U.S. Mail, electronic mail, Internet postings, and/or published notice.

           b. Common Questions Predominate: Common questions of law and fact exist to all

               Class Members and predominate over questions affecting only individual Class

               members. Common legal and factual questions include but are not limited to,

               whether Defendant has called Class Members, whether or not Defendant had prior

               express consent to contact Class Members, whether or not Defendant used an

               automatic dialing system and/or pre-recorded or artificial voice in making said

               contact, whether Class Members were registered with the National Do-Not-Call

               Registry, and whether or not Class Members revoked consent to be contacted by

               Defendant.

           c. Typicality: The claims of the named Plaintiff are typical of the claims of the Class

               in that the named Plaintiff received automated calls from the Defendant although

               it lacked consent to contact her and despite her registration on the National Do-

               Not-Call Registry. Plaintiff and all Class Members have claims arising out of the

               Defendant’s common uniform course of conduct complained of herein.




                                           Page 5 of 10
         Case 1:20-cv-11031-ADB Document 1 Filed 05/29/20 Page 6 of 10




             d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the class

                members insofar as Plaintiff has no interests that are averse to the absent class

                members. The Plaintiff is committed to vigorously litigating this matter. Plaintiff

                has also retained counsel experienced in handling consumer lawsuits, complex

                legal issues, and class actions. Neither the Plaintiff nor his counsel have any

                interests which might cause them not to vigorously pursue this class action

                lawsuit.

             e. Superiority: The class mechanism is superior to other available means for the fair

                and efficient adjudication of the claims of the Class Members. Each individual

                Class member may lack the resources to undergo the burden and expense of

                individual prosecution of the complex and extensive litigation necessary to

                establish Defendant’s liability. Individualized litigation increases the delay and

                expense to all parties and multiplies the burden on the judicial system presented

                by the complex legal and factual issues of this case. Individualized litigation also

                presents a potential for inconsistent and contradictory judgements. In contrast, the

                class action device presents far fewer management difficulties and provides the

                benefits of single adjudication, economy of scale, and comprehensive supervision

                by a single court on the issue of Defendant’s liability. Class treatment of the

                liability issues will ensure that all claims and claimants are before this Court for

                consistent adjudication of the liability issues.

       28.      Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil

Procedure is also appropriate in that the questions of law and fact common to members of the

Class predominate over any questions affecting an individual member, and a class action is




                                             Page 6 of 10
            Case 1:20-cv-11031-ADB Document 1 Filed 05/29/20 Page 7 of 10




superior to other available methods for the fair and efficient adjudication of the controversy.

       29.       Based on discovery and further investigation, Plaintiff may, in addition to moving

for class certification, use modified definitions of the class, class claims, and the class period,

and/or seek class certification only as to particular issues as permitted under Fed. R. Civ. P.

23(c)(4). Such modified definitions may be more expansive to include consumers excluded from

the foregoing definitions.

                                    COUNT I
                          DEFENDANT VIOLATED §227(b) THE
                       TELEPHONE CONSUMER PROTECTION ACT

       30.       Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

       31.       The TCPA prohibits placing calls using an automatic telephone dialing system or

automatically generated or prerecorded voice to a cellular telephone except where the caller has

the prior express consent of the called party to make such calls or where the call is made for

emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).

       32.       Defendant initiated multiple automated telephone calls to Class Member’s cellular

telephone using an automated message and/or prerecorded voice.

       33.       Defendant’s calls to Plaintiff and Class Members were not made for emergency

purposes.

       34.       Defendant had no prior consent to contact Plaintiff or other Class Members.

       35.       Defendant contacted Plaintiff and other Class Members despite the fact that they

were on the Do Not Call Registry.

       36.       Defendant’s calls to Plaintiff and other Class Members were made after Plaintiff

and other Class Members had explicitly revoked any consent that was previously given.




                                            Page 7 of 10
          Case 1:20-cv-11031-ADB Document 1 Filed 05/29/20 Page 8 of 10




       37.       Defendant’s acts as described above were done with malicious, intentional,

willful, reckless, wanton and negligent disregard for Plaintiff and other Class Member’s rights

under the law and with the purpose of harassing Plaintiff and other Class Members.

       38.       The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse

       39.       As a result of the above violations of the TCPA, Plaintiff and other Class

members have suffered the losses and damages as set forth above entitling Plaintiff and other

Class Members to an award of statutory, actual and trebles damages.

                                    COUNT II
                          DEFENDANT VIOLATED §227(c) THE
                       TELEPHONE CONSUMER PROTECTION ACT

       40.       Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

       41.       The TCPA prohibits any person or entity of initiating any telephone solicitation to

a residential telephone subscriber who has registered his or her telephone number on the National

Do-Not-Call Registry of persons who do not wish to receive telephone solicitations that is

maintained by the Federal Government. 47 U.S.C. § 227(c).

       42.       Defendant contacted Plaintiff and other Class Members despite the fact that they

were on the Do Not Call Registry.

       43.       Defendant’s acts as described above were done with malicious, intentional,

willful, reckless, wanton and negligent disregard for Plaintiff and other Class Member’s rights

under the law and with the purpose of harassing Plaintiff and other Class Members.

       44.       The acts and/or omissions of Defendant were done unfairly, unlawfully,




                                            Page 8 of 10
            Case 1:20-cv-11031-ADB Document 1 Filed 05/29/20 Page 9 of 10




intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse

        45.     As a result of the above violations of the TCPA, Plaintiff and other Class

members have suffered the losses and damages as set forth above entitling Plaintiff and other

Class Members to an award of statutory, actual and trebles damages.

                                     COUNT III
                                DEFENDANT VIOLATED
                           THE TELEMARKETING SALES RULE

        46.     The Telemarketing Sales Rule (“TSR” prohibits telemarketers from initiating any

outbound telephone call to a person when that person’s telephone number is on the “do not call”

registry, maintained by the Commission, of persons who do not wish to receive outbound

telephone calls to induce the purchase of goods or services. 16 C.F.R. § 310.4(b)(1)(iii)(B).

        47.     Defendant placed calls to Class Members listed on the National Do-Not-Call

Registry.

        48.     Plaintiff has been on the National Do-Not-Call Registry since November 15,

2019.

        49.     Since Plaintiff and other Class Members were on the Do Not Call Registry at the

time Defendant placed calls to them, Defendant has violated the TSR.




                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff and the Class Members request that the Court enter and order or

judgment against Defendant including:

        1) A certification of the action as a class action under Rules 23(b)(2) and 23(b)(3) of the




                                           Page 9 of 10
       Case 1:20-cv-11031-ADB Document 1 Filed 05/29/20 Page 10 of 10




         Federal Rules of Civil Procedure, appointment of Plaintiff as Class Representative,

         and appointment of his counsel as Class Counsel;

      2) All actual damages Plaintiff suffered (as provided under 47 U.S.C. § 227(b)(3)(A))

         and 15 U.S.C.A. § 6104(a) for damages under 16 C.F.R. § 310.4(b)(1)(iii)(B));

      3) Statutory damages of $500.00 per violative telephone call (as provided under 47

         U.S.C. § 227(b)(3)(B));

      4) Treble damages of $1,500.00 per violative telephone call (as provided under 47

         U.S.C. § 227(b)(3));

      5) Additional treble damages of $1,500.00 per violative telephone call (as provided

         under 47 U.S.C. § 227(c);

      6) The cost of bringing this suit, including reasonable attorney’s fees; and

      7) All other relief to which Plaintiff and members of the Class may be entitled by law or

         in equity.

                                      JURY DEMAND

      Plaintiff hereby demands that this case be tried before a Jury.




                                         By: /s/ Craig Thor Kimmel
Dated: 5/29/2020                         Craig Thor Kimmel, Esq.
                                         Kimmel & Silverman, P.C.
                                         30 East Butler Pike
                                         Ambler, PA 19002
                                         Telephone: 215-540-8888
                                         Email: teamkimmel@creditlaw.com

                                         Attorneys for Plaintiff, Heather Gaker, and all others
                                         similarly situated


`



                                         Page 10 of 10
